Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/832,729 filed 6/6/22. Claims 44-59 are pending with claims 44 and 53 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-46, 48, 53-54 and 59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Staub et al. US 2004/0240006 A1.
Staub teaches:
Re: claim 44, A method of reading a label (1) within a sample, the label (1) comprising a plurality of light-modified regions (4- [0020]) having a predetermined spatial arrangement therebetween, the modified regions comprising light-modified regions (4) which can be (the limitation following “can be” is only an option and is not a requirement of the method claim) of at least a first type having a first optical activity state characteristic of having been formed by light of a first polarisation state, the method comprising: illuminating the label (1) with light of a predetermined polarisation state ([0040] when using polarized light for the reading beam 34 the light must be polarized) to reveal the locations of the first type of light-modified regions to read covert information encoded by their locations (claim 1 – machine-readable diffractive bar code).
  
Re: claim 45, The method as claimed in claim 44, wherein the light-modified regions can comprise (the limitation following “can be” is only an option and is not a requirement of the method claim) light-modified regions of at least a second type having a second optical activity state characteristic of having been formed by light of a second polarisation state, the method comprising: illuminating the label with light of the predetermined polarisation state to reveal the locations the second type of light-modified regions to read covert information encoded by their locations (different bar codes 3 and 24; [0032], [0039]-[0041] when using polarized light for the reading beam 34 the light must be polarized in such a way that diffraction occurs at the first relief structure 16. If surfaces with two diffractive relief structures 16 and 20 acting as polarizers are arranged on the label 1…then a reading arrangement is capable of separately reading off the items of information contained in the first and second diffractive relief structures 16 and 20).  

Re: claim 46, The method as claimed in claim 45, wherein the light-modified regions can comprise (the limitation following “can be” is only an option and is not a requirement of the method claim) a third type of light-modified region having a third optical activity state characteristic of having been formed by light of a third polarisation state, the method comprising: illuminating the label with light of the predetermined polarisation state to reveal the locations the third type of laser modified regions to read covert information encoded by their locations (different bar codes 3 and 24; [0032], [0039]-[0041] when using polarized light for the reading beam 34 the light must be polarized in such a way that diffraction occurs at the first relief structure 16. If surfaces with two diffractive relief structures 16 and 20 acting as polarizers are arranged on the label 1…then a reading arrangement is capable of separately reading off the items of information contained in the first and second diffractive relief structures 16 and 20).  

Re: claim 48, The method as claimed in claim 45, comprising: illuminating the label with light of a second polarisation state to reveal the locations of the second type of light-modified regions to read covert information encoded by their locations (light source 33 produces a reading beam 34 with polarized or unpolarized light which is repeatedly reciprocated over a reading range 35 by the reading apparatus 32…if the reading apparatus 32 recognizes the light modulation as that of a bar code). 

Re: claim 53, A label reader apparatus for reading a label (1) in a sample, the label (1) displaying a visible layout of light-modified regions (fig. 1; bar code 3) in a predetermined spatial arrangement, and comprising light-modified regions of a first type having a first optical activity state characteristic ([0025] diffraction structure used for the bar code 3) of having been formed by light of a first polarisation state, the apparatus comprising: an illumination device (33 – fig. 8) for illuminating the label (1) in the sample; a polarisation device for imparting one of a plurality of polarisation states to the illuminating light ([0040] when using polarized light for the reading beam 34 the light must be polarized); a detection device (37) arranged to detect light from the illumination device (33); and a processor configured to determine from the detected light locations of the first type of modified regions and read covert information encoded by their locations ([0039] reading arrangement having a reading apparatus 32 for the bar codes).  

Re: claim 54, The label reader apparatus as claimed in claim 53, wherein the illumination device is arranged to illuminate only part of the label at a time ([0039] a light source 33 produces a reading beam 34…which is repeatedly reciprocated over a reading region).  

Re: claim 59, A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to perform the method of claim 44 ([0044]-[0045]; claims 13, 15 where commercially available barcode readers inherently have a computer-readable storage medium with instructions to perform a method of reading a code).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staub et al. US 2004/0240006A1.
The teachings of Staub have been discussed above.
Staub fails to specifically teach re: claim 55, illuminating the whole label all at once. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to illuminate the whole label all at once as an obvious matter of design choice. Illuminating an entire surface at once is a well-known and commonly used feature of barcode readers thereby increasing speeds of data capture.

Claim(s) 56-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power et al. US 2008/0166528 A1 in view of Staub et al. US 2004/0240006A1.
Power teaches:
Re: claim 56, A system for writing a label (1 – fig. 1), comprising: a labelling system (10) for writing a label (1- fig. 1) within a sample of a material, the label (1) comprising a visible layout of light-modified regions (4) in a predetermined spatial arrangement (mask 6 – fig. 1), the labelling system comprising: a light source (11) for modifying regions (4) of the sample using light; and a polarisation apparatus (13; [0035] a polarizing beam splitter 13 which splits the laser radiation into a first beam 14 of linearly polarized light having a first plane of polarization) for imparting any one of a plurality of polarisation states to the light for modifying the regions (4) of the sample (1).

Power teaches a labelling system for writing a label but fails to specifically teach a reader for reading a label with a label reader apparatus of claim 53. However, in a similar field Staub teaches a reader for reading a label with a label reader apparatus of claim 53 (as shown above in the rejection of claim 53). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the label reader apparatus of Staub into the labelling system of Power as an obvious matter of design choice that allows for a single reader/writer to be used in a labelling system. Providing the ability to both write to a label and read written information from a label increases usability of the system and provides a means for quality control by ensuring the written label information can be accurately read. 

Re: claim 57, Power as modified by Staub additionally teaches the system for writing a label and reading a label as claimed in claim 56, wherein the illumination device is arranged to illuminate only part of the label at a time (Staub - [0039] a light source 33 produces a reading beam 34…which is repeatedly reciprocated over a reading region).  

Power as modified by Staub fails to specifically teach re: claim 58, illuminating the whole label all at once. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to illuminate the whole label all at once as an obvious matter of design choice. Illuminating an entire surface at once is a well-known and commonly used feature of barcode readers thereby increasing speeds of data capture.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: 
Claims 47, 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 47 and all its dependencies, illuminating the label with light of a second polarisation state to reveal the locations of the second type of light-modified regions to read covert information encoded by their locations; and/or illuminating the label with light of a third polarisation state to reveal the locations of the third type of light-modified regions to read covert information encoded by their locations, in combination with all the limitations of claims 44, 45 and 46 from which it depends.  With respect to claim 49 and all its dependencies, alternately illuminating a light-modified region of the label with a pulse of light of a first polarisation state and a pulse of light of a second polarisation state; timing detection of the illuminating light, for a first predetermined period, so as to detect only light of the first polarisation state; timing detection of the illuminating light, for a second predetermined period, so as to detect only light of the second polarisation state; and comparing signals detected in the first predetermined period and the second predetermined period to determine the type of the laser modified region, including the limitations of claim 44 from which it depends.  With respect to claim 50 and all its dependencies, alternately illuminating a light-modified region of the label with a pulse of light of a first polarisation state and a pulse of light of a second polarisation state; timing detection of the illuminating light, for a first predetermined period, so as to detect only light of the first polarisation state; timing detection of the illuminating light, for a second predetermined period, so as to detect only light of the second polarisation state; and comparing signals detected in the first predetermined period and the second predetermined period to determine the type of the laser modified region, including the limitations of claims 44 and 45 from which it depends.  With respect to claim 51 and all its dependencies, alternately illuminating a light-modified region of the label with a pulse of light of a first polarisation state and a pulse of light of a second polarisation state; timing detection of the illuminating light, for a first predetermined period, so as to detect only light of the first polarisation state; timing detection of the illuminating light, for a second predetermined period, so as to detect only light of the second polarisation state; and comparing signals detected in the first predetermined period and the second predetermined period to determine the type of the laser modified region, including the limitations of claims 44, 45 and 46 from which it depends.  With respect to claim 52 and all its dependencies, alternately illuminating a light-modified region of the label with a pulse of light of a first polarisation state and a pulse of light of a second polarisation state; timing detection of the illuminating light, for a first predetermined period, so as to detect only light of the first polarisation state; timing detection of the illuminating light, for a second predetermined period, so as to detect only light of the second polarisation state; and comparing signals detected in the first predetermined period and the second predetermined period to determine the type of the laser modified region, including the limitations of claims 44, 45, 46 and 47 from which it depends.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH